DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action as discussed in the previous office action.

Response to Amendment
Applicant's response submitted 04 November 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response, since no listing of claims was received, previously submitted Claims 1-20 are considered to be pending for review.

Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Al-Halbouni, US #6,419,480
[Al-Halbouni ('480)]

-
Furukawa, US #5,244,147
[Furukawa ('147)]

-
Justice, US #2009/0112451
[Justice ('451)]

-
Stone et al., US #2007/0287111
[Stone ('111)]

-
Thompson, US #10,254,008
[Thompson ('008)]



~ 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 8, 14 & 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Thompson ('008) in view of Stone ('111) & Furukawa ('147).
In Re Claim 1, Thompson ('008) discloses all aspects of the claimed invention including: A motor controller (Controller #30) for a burner system (Comprising Burner Assembly #11) including a draft inducer fan (ID Blower #23) configured to draw air through an airflow path through the burner system (Comprising the path from Air Inlet #19 to Exhaust Vent #17), and a vacuum switch, said motor controller comprising:
an inverter configured to supply current to a motor configured to rotate the draft inducer fan; and
a processor communicatively coupled to said inverter, wherein said processor is configured to:
receive a draft inducer control signal from a system controller; instruct, in response to the draft inducer control signal, said inverter to supply a first current during a first period to said motor to rotate the draft inducer fan to produce a first mass flow through the burner system, the first mass flow having a first mass flow rate greater than a threshold mass flow rate to actuate the vacuum switch; and instruct said inverter to supply a second current, during a second period starting at an expiration of the first period, to said motor to rotate the draft inducer fan to produce a second mass flow through the burner system, the second mass flow having a target mass flow rate for normal At least Abstract; Col. 2, Ln. 31-67; Col. 4, Ln. 43-on; Claims 12, 14: Controller #30 operates the burner, & consequently the ID fan, at a first “intermediate rate until a blower on-delay is complete”, or a first time interval, & then running the burner, & consequently the ID fan, at either a second or third rate “until the heating load is satisfied”);
However, Thompson ('008) is silent on the use of both a vacuum switch & an inverter.
With respect to the vacuum switch, Stone ('111) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, the use of a vacuum switch (Pressure or Vacuum Switch #222, depending on the use of Blower #18 located in the forced draft (Fig. 3) or the induced draft (Fig. 1) position fan) connected to a control system (Controller #22) of fuel burning system (Heater #10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the vacuum switch of Stone ('111) into the system of Thompson ('008) for the purpose of ensuring proper or appropriate air flow through the burner system prior to ignition of the burner (At least Para. 48).
With respect to the use of an inverter, Furukawa ('147) discloses from the same Burner Control System field of endeavor as applicant's invention, the use of an inverter to control the speed of an induced draft fan in a burner control system (Col. 6, Ln. 67-Col. 7, Ln. 7: Invert controlled ID Fan #51 attached to the burner in Incinerator #1 & controlled by Controller #12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilized the inverter of Furukawa ('147) into the system of Thompson ('008) for the purpose of reducing the flow loss of exhaust gas & inducing the exhaust to flow more rapidly when the furnace pressure rises (Col. 6, Ln. 67-Col. 7, Ln. 7).
In Re Claim 8, with respect to “A method of operating a motor for a draft inducer in a burner system, the motor coupled to a draft inducer fan configured to move air though an airflow path of the burner system, said method comprising: receiving, by a motor controller configured to supply current to the motor, a draft inducer control signal from a system controller; supplying, in response to the draft inducer control signal, a first current, during a first period, to the motor to rotate the draft inducer fan to produce a first mass flow through the burner system, the first mass flow having a first mass flow rate greater than a threshold mass flow rate to actuate a vacuum switch for the burner system; and supplying a second current, during a second period starting at an expiration of the first period, to the motor to rotate the draft inducer fan to produce a second mass flow through the burner system, the second airflow having a target mass flow rate for normal operation of the burner”, the apparatus & method of the burner control system have been fully discussed in Claim 1 above (At least Abstract; Col. 2, Ln. 31-67; Col. 4, Ln. 43-on; Claims 12, 14: Controller #30 operates Burner Assembly #11 & ID Fan #23 at a first “intermediate rate until a blower on-delay is complete”, or a first time interval, & then at either a second or third rate “until the heating load is satisfied”, the use of a vacuum switch & inverter as disclosed by Stone ('111) & Furukawa ('147) as discussed above).
In Re Claim 15, discloses all aspects of the claimed invention including:: A burner system comprising:
a burner (Burner Assembly #11);
a heat exchanger (Comprising Primary #13, Secondary / Condensing Heat Exchangers #14);
a collection manifold (Burner Box #12);
a motor (Inducer Motor #24) coupled to and configured to turn a draft inducer fan (Blower #23) configured to draw an airflow through an airflow path from said collection manifold and across said burner and through said heat exchanger (Comprising the path from Air Inlet #19, through Heat Exchangers #13, 14 & to Exhaust Vent #17);
a vacuum switch configured to actuate when a mass flow rate through the airflow path is sufficient to produce a vacuum above a vacuum threshold, thereby enabling operation of said burner;
and a motor controller coupled to said motor and configured to: receive a draft inducer control signal from a system controller (Controller #22);
operate said motor, during a first period, to rotate said draft inducer fan to produce a first mass flow through the airflow path, the first mass flow having a first mass flow rate greater than the threshold mass flow rate; and operate said motor, during a second period starting at an expiration of the first period, to rotate said draft inducer fan to produce a second mass flow through the airflow path, the second mass flow having a target mass flow rate for normal operation of the burner (At least Abstract; Col. 2, Ln. 31-67; Col. 4, Ln. 43-on; Claims 12, 14: Controller #30 operates the burner, & consequently the ID fan, at a first “intermediate rate until a blower on-delay is complete”, or a first time interval, & then running the burner, & consequently the ID fan, at either a second or third rate “until the heating load is satisfied”).
However, Thompson ('008) is silent on the use of both a vacuum switch & an inverter.
With respect to the vacuum switch, Stone ('111) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, the use of a vacuum switch (Pressure or Vacuum Switch #222, depending on the use of Blower #18 located in the forced draft (Fig. 3) or the induced draft (Fig. 1) position fan) connected to a control system (Controller #22) of fuel burning system (Heater #10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the vacuum switch of Stone ('111) into the system of Thompson ('008) for the purpose of ensuring proper or appropriate air flow through the burner system prior to ignition of the burner (At least Para. 48).
In Re Claims 7 & 14, with respect to “wherein the first period has a [duration / length] of at least 30 seconds, Thompson ('008) is silent on the exact length of the predetermined time. Nevertheless, the time length for each stage of operation would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a 30 second time length solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Thompson ('008) would function equally well in either configuration.

Claims 2, 4-6, 9, 11-13, 16 & 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Thompson ('008) in view of Stone ('111) & Furukawa ('147) as applied to at least one of Claims 1, 8 & 15 above, and further in view of Justice ('451).
In Re Claims 2, 9 & 16, with respect to:
Cl. 2:	wherein the processor is further configured to: determine the first mass flow rate based on the target mass flow rate, wherein the first mass flow rate is greater than the target mass flow rate; and compute a starting speed based on the first mass flow rate using a mass flow curve;
Cl. 9:	further comprising: determining, by the motor controller, the first mass flow rate based on the target mass flow rate, wherein the first mass flow rate is greater than the target mass flow rate; and calculating, by the motor controller, a starting speed based on the first mass flow rate using a mass flow curve; &
Cl. 16:	wherein the motor controller is further configured to: determine the first mass flow rate based on the target mass flow rate, wherein the first mass flow rate is greater than the target mass flow rate; and calculate a starting speed based on the first mass flow rate using a mass flow curve;
Thompson ('008) is silent on the specific means for determining & adjusting the fuel and/or air flow rates.
Nevertheless, Justice ('451) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, a control system utilizing mass flow sensors & a mass flow look-up table to control fluid flows within a combustion system (At least Para. 30-31, 38, etc.: Electronic Control Unit (ECU) #18 & Controller #36 receive signals from various sensors including Mass Flow Sensor #20 & outputs appropriate signals based on an air mass flow lookup table).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the mass airflow table of Justice ('451) into the system of Thompson ('008) for the purpose of determining and/or improving the efficiency of a combustion device (At least Abstract, Para. 4).
In Re Claims 4, 11 & 17, Justice ('451) further discloses: wherein the mass flow curve is expressed as [Cl. 4: either] / [Cl. 11, 18: one of] a formula [or / and] a lookup table stored in a memory (At least Para. 31, 38).
In Re Claims 5, 12 & 19: with respect to:
Cl. 5:	wherein the processor is further configured to determine the second mass flow based on the target mass flow rate using a mass flow curve;
Cl. 12:	further comprising calculating, by the motor controller, a second speed corresponding to the second mass flow based on the target mass flow rate using a mass flow curve; &
Cl. 19:	wherein the motor controller is further configured to calculate a second speed based on the target mass flow rate using a mass flow curve;
Thompson ('008) is silent on the specific means for determining & adjusting the fuel and/or air flow rates.
Nevertheless, Justice ('451) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, a control system utilizing mass flow sensors & a mass flow look-up table to control fluid flows within a combustion system (At least Para. 30-31, 38, etc.: Electronic Control Unit (ECU) #18 & Controller #36 receive signals from various sensors including Mass Flow Sensor #20 & outputs appropriate signals based on an air mass flow lookup table).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the mass airflow table of Justice ('451) into the system of Thompson ('008) for the purpose of determining and/or improving the efficiency of a combustion device (At least Abstract, Para. 4).
In Re Claims 6, 13 & 20, Justice ('451) further discloses: wherein the mass flow curve is expressed as [Cl. 6: either] / [Cl. 13, 20: at least one of] a formula [or/and] a lookup table stored in a memory (At least Para. 31, 38).

Claims 3, 10 & 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Thompson ('008) in view of Stone ('111), Furukawa ('147) & Justice ('451) as applied to at least one of Claims 2, 9 & 16 above, and further in view of Al-Halbouni ('480).
In Re Claims 3, 10 & 17, with respect to “[Cl. 3: wherein the processor is configured to determine] [Cl. 10: further comprising determining, by the motor controller,] / [Cl. 17: wherein the motor controller is further configured to determine] the first mass flow rate by multiplying the target mass flow rate by a factor of at least 1.2”, Thompson ('008) is silent on the exact air/fuel ratio (λ) supplied to the burner.
Nevertheless, Al-Halbouni ('480) discloses from the same Burner / Combustion Control System field of endeavor as applicant's invention, setting the air mass flow rate to 1.2 of the target flow rate (Col. 10, Ln. 39-65) in a combustion apparatus (Comprising Burner Chamber / Firebox #2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to set the air mass flow rate of Thompson ('008) to at least 1.2 as taught by Al-Halbouni ('480) for the purpose of reducing NOx & CO emissions (At least Fig. 4(x), 5(x)).

Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior, either singly or in combination, fails to disclose the operation of the combustion air fan at the varying rates as recited in Claims 1, 8 & 15.  Examiner respectfully disagrees.  As discussed above, Thompson ('008) discloses the controller modulates the gas valve, ID fan & supply air fan, & also modulating the burner based on specific time periods.  Examiner stated above that, as is well known in the art, as the burner is modulated, the flows of both the combustion air & the fuel must be modulated, i.e. “Controller #30 operates the burner, & consequently the ID fan” at first & second rates based on the time period.  This is evidenced at least by Al-Halbouni ('480), which discusses maintaining air/fuel ratios (λ) at predetermined levels to reduce the formation of NOx & CO.
Applicant also argues that the prior art fails to disclose the system producing first & second mass flow rates during the recited time periods.  Examiner respectfully disagrees.  Since fluid mass flow is at least partially dependent upon changes in volume flow in response to changes in fan speed, valve opening, etc., the change in ID fan speed & fuel valve opening results in a change in mass flow.
Applicant then argues that Thompson ('008) fails to disclose operating the fuel valve & fans in response to the determination of mass flow rates. Again, Examiner respectfully disagrees.  This limitation is recited in Claims 2, 9 & 16, & as discussed above, since Thompson ('008) is silent on the means of determining the fuel & air flow rates, the use of measured mass flow rates to control operation of the system is taught by Justice ('451) as an appropriate means of controlling the fluid flows to improve efficiency of the combustion device.
Applicant finally argues that the remaining claims should be allowed as depending from at least one of the above-mentioned claims.  As these claims stand rejected, the dependent claims also stand rejected.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762